1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10   UNITED STATES SECURITIES AND               Case No.: 8:19-mc-00020 JVS (KESx)
     EXCHANGE COMMISSION,
11                                              ORDER TO SHOW CAUSE
                 Plaintiff/Petitioner,          ISSUED UPON APPLICATION OF
12
                    v.                          THE SECURITIES AND
13                                              EXCHANGE COMMISSION FOR
14   JEROME KAISER, CPA,                        AN ORDER UNDER SECTION
                                                21(e) OF THE SECURITIES
15               Defendant/Respondent,          EXCHANGE ACT OF 1934
16
17
18
           Upon the Application of the Securities and Exchange Commission (the
19
20   “Commission”) for an order pursuant to Section 21(e) of the Securities Exchange

21   Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u(e)(1), to enforce compliance
22
     by Respondent Jerome Kaiser, CPA (“Kaiser” or “Respondent”) with the Order
23
24   Making Findings and Imposing Remedial Sanctions and a Cease-and-Desist Order
25   Pursuant to Section 8A of the Securities Act of 1933 and Sections 4C and 21C of
26
     the Securities Exchange Act of 1934 and Rule 102(e) of the Commission’s Rules
27
28   of Practice as to Jerome Kaiser, entered on consent against Respondent Kaiser on

                                            1
1    April 9, 2015 pursuant to an administrative proceeding entitled In the Matter of
2
     Airtouch Communications, Inc., Hideyuki Kanakubo, and Jerome Kaiser, CPA,
3
4    Administrative Proceeding File No. 3-16033 (April 9, 2015) (the “Administrative

5    Order”), and it appearing that an Order to Show Cause should issue, it is hereby:
6
           ORDERED, that Respondent shall appear before this Court in Courtroom
7
8    10C of the Courthouse located 411 W. Fourth Street, Santa Ana, California, on

9    October 21, 2019 at 1:30 p.m. and show cause why the Commission’s
10
     Application seeking the enforcement of the final Commission Administrative
11
12   Order against Respondent, including the entry of a final judgment, should not be
13   granted.
14
           ORDERED that the Commission shall personally serve Respondent with
15
16   this Order, and file a proof of service evidencing the same, on or before September
17   27, 2019.
18
           FURTHER ORDERED, that Respondent shall serve and file any opposing
19
20   papers by 5:00 p.m. on October 7, 2019. Service shall be made by (1) physical
21   delivery to Shuman Sohrn, Securities and Exchange Commission, 100 F Street,
22
     Mail Stop 5628, Washington, DC 20549-5628; (2) via e-mail to sohrns@sec.gov;
23
24   or (3) the CM/ECF system of this Court.
25         FURTHER ORDERED, that if the Respondent serves and files any
26
     opposing papers, the Commission may serve and file a reply paper by 5:00 p.m. on
27
28   October 15, 2019, and serve such reply paper on Respondent by (1) physical

                                               2
1    delivery to Respondent at the address designated in their opposition papers, (2) e-
2
     mail to an address designated by Respondent, or (3) the CM/ECF system of this
3
4    Court if Respondent appears by counsel.

5          FURTHER ORDERED, that if Respondent fails to file opposing papers
6
     and/or appear at the scheduled hearing, the Court may find Respondent in default
7
8    and enter an appropriate order against him at such time without further notice

9    being given
10
     SO ORDERED.
11
12         Dated: September 24, 2019
13
14
15
16                                         UNITED STATES DISTRICT JUDGE
                                           JAMES V SELNA
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
